Citation Nr: 1003094	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to vocational rehabilitation benefits and 
training as a dog trainer under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 21, 2001 to August 16, 2001, and from April 29, 
2003 to June 1, 2005.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2007 administrative decision 
letter issued by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Employment Division at the VA 
Regional Office (RO) in Sioux Falls, South Dakota.  That 
letter denied the Veteran's request for vocational 
rehabilitation benefits as a dog trainer. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as 
follows: PTSD, rated 
30 percent disabling; postoperative residuals of a right hip 
fracture, rated 10 percent disabling; right and left 
calcaneal chronic strains, each rated 10 percent disabling; 
a right hip scar, rated 10 percent disabling; and a chronic 
bilateral knee strain, rated noncompensably [zero percent] 
disabling.  The Veteran's combined disability rating is 60 
percent, effective June 2, 2005. 

2.  The Veteran's vocational goal of becoming a dog trainer 
is reasonably feasible.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, for 
the Veteran's pursuit of training as a dog trainer, have been 
met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 21.1, 21.35, 21.40, 21.50, 
21.53 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to vocational rehabilitation 
benefits as a dog trainer under Chapter 31, Title 38 of the 
United States Code.

In the interest of clarity, the Board will initially discuss 
preliminary matters.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, there is no indication that Congress intended 
the VCAA to revise the unique, specific claim provisions of 
Chapter 31, Title 38 of the United States Code.  Cf. Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, VCAA 
notice is not required in this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  He has 
declined the option for a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Relevant law and regulations

VA Vocational Rehabilitation

A person is entitled to vocational rehabilitation under 
United States Code Title 38, Chapter 31 if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or more and that person is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  See 38 U.S.C.A.         § 3102 (West 2002); 38 
C.F.R. § 21.40 (2009).  "Employment handicap" means an 
impairment, resulting in substantial part from service-
connected disability, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  See 38 U.S.C.A. § 3101 
(West 2002); 
38 C.F.R. § 21.35 (2009).

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100 (West 
2002); 38 C.F.R. § 21.70 (2009).

A veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate.  38 C.F.R. § 
21.35(i).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible.  See 38 C.F.R. § 21.50.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal, or will 
be provided services by the Department of Veterans Affairs to 
develop such necessary educational skills as part of the 
program.  38 C.F.R. § 21.53(d).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the Veteran has service-connected disabilities 
compensable at 20 percent or more, and is in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R.     §§ 21.40, 
21.51(b) (2009).  As noted above, the Veteran has been 
awarded service connection for PTSD, postoperative right hip 
fracture residuals, right and left calcaneal chronic strains, 
a right hip scar, and for bilateral chronic knee strains, 
with a combined disability rating of 60 percent.

It is also undisputed that the Veteran participated in, but 
did not complete, an approved program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, in an attempt to earn an associate degree in computer 
assisted design.  See the Veteran's July 18, 2006 
Individualized Written Rehabilitation Plan (IWRP); see also a 
May 23, 2007 letter from the Veteran's rehabilitation 
counselor [indicating that the Veteran withdrew from all his 
courses].  The Veteran's counselor subsequently determined 
that the Veteran's former employment goal was no longer 
suitable, and that "continued vocational exploration" was 
required to determine a suitable employment that would not 
exacerbate his service-connected disabilities.  See the 
Veteran's June 12, 2007 Counselor's Report.  

The Veteran has requested that VA award him vocational 
rehabilitation benefits so that he may participate in a dog 
training education program, with the ultimate goal of 
becoming a professional dog trainer.  The RO denied this 
request in the above-referenced July 27, 2007 letter, 
determining that "it is not reasonable to expect [the 
Veteran] to be able to train for or obtain a suitable job in 
this field due to the physical requirements necessary for 
employment as a dog trainer."  See the July 27, 2007 letter, 
page 1.  The Board disagrees with the RO's assessment.

As noted in the law and regulations above, during evaluation 
and planning status, it should be determined whether 
achievement of a vocational goal is feasible.                
See 38 C.F.R. § 21.50.  The criteria for feasibility are: (1) 
a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal, or will be provided services by the Department of 
Veterans Affairs to develop such necessary educational skills 
as part of the program.  38 C.F.R. § 21.53(d).

In this case, the Veteran has identified a vocational goal to 
become a dog trainer.  Accordingly, element (1) is satisfied.  

With respect to element (2), the Board will separately 
address the Veteran's physical and mental disabilities.

Concerning the Veteran's physical conditions, the Board notes 
that the competent evidence of record demonstrates that the 
Veteran walks with a cane, has frequent hip pain, and has 
trouble walking long distances or carrying large amounts of 
weight.  See, e.g., the Veteran's January 2006 Rehabilitation 
Needs Inventory;        see also a March 3, 2006 VA 
examination report [noting foot pain after standing for 30 
minutes or walking 200 yards, and knee aggravation after 
standing 15 to 20 minutes].  The RO referenced these medical 
findings in denying the Veteran's request for vocational 
rehabilitation benefits, also referencing reports from the 
U.S. Department of Labor [which note that dog trainer duties 
involve "kneeling, crawling, repeated bending, and lifting 
heavy supplies"]. See a Department of Labor Internet 
printout regarding "Animal Care and Service Workers."  The 
RO concluded that the Veteran's physical disability 
limitations "would severely impair [the Veteran's] ability 
to obtain, maintain, or retain employment in the dog training 
arena as this employment would only lead to continued 
disability exacerbations."  See the July 27, 2007 letter 
from the RO.  

The Veteran argues that new training techniques have recently 
emerged that enable persons with disabilities, to include 
those requiring the use of wheelchairs, to succeed in the dog 
training field after completion of a course of study and 
training.  See the Veteran's August 2007 VA Form 9.  In 
support of this argument, the Veteran has submitted a catalog 
from the T.R.S. dog training school, along with a T.R.S. 
handout that specifies the daily physical stress requirements 
for students with physical disabilities who attend the T.R.S. 
school.  The handout specifically states that "[i]t is not 
required for students to walk or stand as we have had very 
successful students train from wheelchairs," and that 
although "[m]oderate bending, pushing and pulling are 
required . . . newer training techniques allow individuals to 
train dogs with less stress on the human body."  

Crucially, the T.R.S. handout indicates that "[s]tudents 
with physical disabilities are offered assistance in 
situations where their disability interferes with training," 
"are never required to lift," "and when situations arise 
where lifting is necessary, assistance is provided."  
Further, the T.R.S. recommends that disabled students train  
smaller breeds of dogs.  See the T.R.S. handout regarding 
"Students With Physical Disabilities."  
 
The Veteran has also submitted Internet printouts showing 
examples of dog training programs that are geared 
specifically for physically handicapped people.  See, e.g., 
the printout from G.P. [recounting how a prisoner requiring 
the use of a wheelchair "trained 10 dogs and one service 
dog" in 15 months]; see also the program description of the 
A.F. [noting that its project "aims to prepare people with 
physical disabilities to be able to train Assistance dogs . . 
. with new positive methods [where] no strength is needed"].   

The Board adds that the medical evidence of record clearly 
demonstrates that the Veteran is already training dogs, 
despite his physical limitations.  Indeed, a September 28, 
2007 VA treatment report specifically noted that the Veteran 
"has a new dog that he is working at training."  The 
Veteran's mother has also submitted a statement indicating 
that she has seen the Veteran "training his own dogs and he 
is very good at it."  See the July 24, 2007 statement of the 
Veteran's mother, P.K.  

The above-described evidence makes it clear that individuals 
with mobility and strength limitations, such as the Veteran, 
can successfully participate in, and complete dog training 
programs in preparation for employment as a professional dog 
trainer.  Indeed, it appears that even if the Veteran's 
physical disabilities required the Veteran to use a 
wheelchair [which they do not], it would still be reasonably 
feasible for the Veteran to participate in a dog training 
program similar to those noted above, which accepts and works 
with disabled individuals using newly developed dog training 
techniques.  

Accordingly, based on the evidence of record and resolving 
all doubt in favor of the Veteran, the Board finds that the 
Veteran's physical disabilities do in fact permit training as 
a dog trainer to begin within a reasonable period, as 
required by 38 C.F.R. § 21.53(d).  

Concerning the Veteran's mental conditions, the Board notes 
that the Veteran was recently awarded service connection for 
PTSD, rated 30 percent disabling.  However, the medical 
evidence of record does not demonstrate that such mental 
disability would render the Veteran's vocational goal 
unfeasible.  

A November 2007 VA examiner pertinently determined upon 
examination that the Veteran had clear sensorium, was 
oriented to person, place and time, had intact memory, 
average intelligence, fair attention and concentration, fair 
judgment and insight, and could handle his financial affairs.  
Moreover, the November 2007 VA examiner assigned a Global 
Assessment of Functioning (GAF) score of 60, representing 
mild to moderate difficulty in social, occupational, or 
school functioning.  See the November 2007 VA examiner's 
report, pages 7-9.  

Therefore, as was the case with the Veteran's physical 
disabilities, the evidence of record fails to demonstrate 
that the Veteran's mental disability would prevent the 
Veteran's training from beginning within a reasonable period.  
In that regard, element (2) of 38 C.F.R. § 21.53(d) is also 
satisfied.  

Finally, with respect to element (3), nothing in the record 
demonstrates that the Veteran lacks the necessary educational 
skills and background to pursue a vocational goal in dog 
training.  Indeed, an inventory from the A.B.C. indicated 
that the essential skills required for its dog obedience 
training program were the ability to read and write in 
English at the high school proficiency, to communicate 
verbally in English, and to be observant to maintain safe 
control.  See the printout from the ABC, entitled "Exhibit 
B."  Moreover, the above-referenced T.R.S. handout 
specifically noted that "determined individuals possessing 
good people skills and communication skills have gone on to 
make exceptional careers as professional dog trainers," and 
that "the T.R.S. has a history of providing the necessary 
assistance to students with physical disabilities."  See the 
T.R.S. handout regarding "Students With Physical 
Disabilities."  Although the Veteran has admittedly had 
trouble performing in a classroom setting [see the Veteran's 
December 2009 Informal Hearing Presentation, page 2], the 
evidence of record fails to show that the Veteran lacks the 
skills required to pursue a dog training vocation. 

Accordingly, element (3) of 38 C.F.R. § 21.53(d), and 
therefore all elements, are met.  

Conclusion

In summary, based on the evidence of record as a whole, the 
Board finds that the Veteran's achievement of a vocational 
goal in dog training is feasible, as all three elements of 
38 C.F.R. § 21.53(d) are met.  Accordingly, the benefit 
sought on appeal is allowed.  


ORDER

The Veteran's vocational goal of becoming a dog trainer is 
reasonably feasible.  Entitlement to vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


